Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 2, 10 and 18
b.	Pending: 2-21
Claim 1 has been cancelled.

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Information Disclosure Statement
The information disclosure statements (IDS) are submitted on 9/22/2021, 1/28/2022 and 4/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-6, 9-10, 13-14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Elmegreen et al. (US 20110119215) in view of Kruglick (US 20140078823).

Regarding independent claim 2, Elmegreen discloses a method (Figs. 1A-1F and 2-11), comprising: 
selecting at least one memory cell (Fig. 5 and [0047] describes synapse 503) of a neural memory unit (Fig. 5 and [0047] describes ADFFNN circuit) for a read operation ([0043] describes selecting columns during read), the neural memory unit comprising a primary memory cell (Fig. 5 shows programmable PCM elements which store analog/multilevel resistance values) and a plurality of secondary memory cells thermally coupled with the primary memory cell; 
biasing one or more word lines (Fig. 5 shows Ai; Bi) coupled with the neural memory unit based at least in part on selecting the at least one memory cell ([0047] describes row line, B.sub.i, controls the programming of the PCM element); 
detecting one or more signals generated on one or more digit lines (Fig. 5 shows Aj; Bj)  coupled with the neural memory unit based at least in part on biasing the one or more word lines (Fig. 8 and [0084] describes input through word lines and output through digit lines); and 
determining an analog value stored by the neural memory unit based at least in part on detecting the one or more signals generated on the one or more digit lines ([0034] describes neural networks (NN) consist of a set of regularly-spaced "x" and "y" lines intersecting at synaptic nodes. A synaptic node may consist of a programmable analog or multilevel resistor. [0086], [0091] describes that controllers C.sub.i place voltages on the corresponding lines A.sub.i, and measure the current through w.sub.ji to determine the value of w.sub.ji. These values are stored in the controllers C.sub.i, which then compute the required programming signals to change the old to the new value of w.sub.ji).
Elmgreen is silent a plurality of secondary memory cells thermally coupled with the primary memory cell; 
However, Kruglick teaches a plurality of secondary memory cells thermally coupled with the primary memory cell (Fig. 3 and [0039] describes excess heat 302 emanating from an aggressor cell 108A to adjacent victim cells 108V); 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kruglick to Elmgreen such that a plurality of secondary memory cells thermally coupled with the primary memory cell in order to provide techniques for managing thermal energy within a PCM structure as taught by Kruglick ([0005]).

Regarding claim 5, Elmgreen and Kruglick together disclose all the elements of claim 2 as above and through Elmgreen further
determining a weight value for each signal generated on each digit line of the one or more digit lines; and combining the determined weight values for each signal generated on each digit line, wherein determining the analog value is based at least in part on combining the determined weight values (Fig. 10 and [0106]-[0107] describes combining all the weights).

Regarding claim 6, Elmgreen and Kruglick together disclose all the elements of claim 2 as above and through Elmgreen further
precharging the one or more digit lines during the read operation, wherein detecting the one or more signals is based at least in part on precharging the one or more digit lines ([0056] describes performing read operation).

Regarding claim 9, Elmgreen and Kruglick together disclose all the elements of claim 2 as above and through Kruglick further
each secondary memory cell is thermally coupled with the primary memory cell according to a thermal relationship (Fig. 3); and 
the thermal relationship between the primary memory cell and a first secondary memory cell of the neural memory unit is different than the thermal relationship between the primary memory cell and at least one other secondary memory cell of the plurality of secondary memory cells (Fig. 2B and [0033], [0037] describes thermal relationship between aggressor cell  and victim cells).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kruglick to modified Elmgreen such that each secondary memory cell is thermally coupled with the primary memory cell according to a thermal relationship; and the thermal relationship between the primary memory cell and a first secondary memory cell of the neural memory unit is different than the thermal relationship between the primary memory cell and at least one other secondary memory cell of the plurality of secondary memory cells in order to provide techniques for managing thermal energy within a PCM structure as taught by Kruglick ([0005]).

Regarding independent claim 10, Elmegreen discloses an  apparatus (Figs. 1A-1F and 2-11), comprising: 
a neural memory unit (Fig. 5 and [0047] describes ADFFNN circuit) having a primary memory cell (Fig. 5 and [0047] describes synapse 503 and  programmable PCM elements which store analog/multilevel resistance values) and a plurality of secondary memory cells (Fig. 5 shows array of memory cells), the plurality of secondary memory cells thermally coupled with the primary memory cell; and 
a controller associated with the neural memory unit  (Figs. 1A-1F are diagrams of a plurality of synapses and synapse controllers) and configured to cause the apparatus to: 
select at least one memory cell of the neural memory unit for a read operation ([0043] describes selecting columns during read); 
bias one or more word lines (Ai, Bi; Fig. 5) coupled with the neural memory unit based at least in part on selecting the at least one memory cell (Fig. 5 and [0047] describes row line, B.sub.i, controls the programming of the PCM element); 
detect one or more signals generated on one or more digit lines (Aj, Bj; Fig. 5) coupled with the neural memory unit based at least in part on biasing the one or more word lines (Fig. 8 and [0084] describes input through word lines and output through digit lines); and 
determine an analog value stored by the neural memory unit based at least in part on detecting the one or more signals generated on the one or more digit lines ([0034] describes neural networks (NN) consist of a set of regularly-spaced "x" and "y" lines intersecting at synaptic nodes. A synaptic node may consist of a programmable analog or multilevel resistor. [0086], [0091] describes that controllers C.sub.i place voltages on the corresponding lines A.sub.i, and measure the current through w.sub.ji to determine the value of w.sub.ji. These values are stored in the controllers C.sub.i, which then compute the required programming signals to change the old to the new value of w.sub.ji).
Elmgreen is silent plurality of secondary memory cells thermally coupled with the primary memory cell; 
However, Kruglick teaches plurality of secondary memory cells thermally coupled with the primary memory cell (Fig. 3 and [0039] describes excess heat 302 emanating from an aggressor cell 108A to adjacent victim cells 108V); 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kruglick to Elmgreen such that plurality of secondary memory cells thermally coupled with the primary memory cell in order to provide techniques for managing thermal energy within a PCM structure as taught by Kruglick ([0005]).

Regarding claim 13, Elmgreen and Kruglick together disclose all the elements of claim 10 as above and through Elmgreen further
the controller is further configured to cause the apparatus to: determine a weight value for each signal generated on each digit line of the one or more digit lines; and combine the determined weight values for each signal generated on each digit line, wherein determining the analog value is based at least in part on combining the determined weight values (Fig. 10 and [0106]-[0107] describes combining all the weights).

Regarding claim 14, Elmgreen and Kruglick together disclose all the elements of claim 10 as above and through Elmgreen further
the controller is further configured to cause the apparatus to: precharge the one or more digit lines during the read operation, wherein detecting the one or more signals is based at least in part on precharging the one or more digit lines ([0056] describes performing read operation).

Regarding claim 17, Elmgreen and Kruglick together disclose all the elements of claim 10 as above and through Kruglick further
each secondary memory cell is thermally coupled with the primary memory cell according to a thermal relationship (Fig. 3); and 
the thermal relationship between the primary memory cell and a first secondary memory cell of the neural memory unit is different than the thermal relationship between the primary memory cell and at least one other secondary memory cell of the plurality of secondary memory cells (Fig. 2B and [0033], [0037] describes thermal relationship between aggressor cell  and victim cells).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kruglick to modified Elmgreen such that each secondary memory cell is thermally coupled with the primary memory cell according to a thermal relationship; and the thermal relationship between the primary memory cell and a first secondary memory cell of the neural memory unit is different than the thermal relationship between the primary memory cell and at least one other secondary memory cell of the plurality of secondary memory cells in order to provide techniques for managing thermal energy within a PCM structure as taught by Kruglick ([0005]).

Regarding independent claim 18, Elmegreen discloses a method (Figs. 1A-1F, 2-11), comprising: 
selecting at least one memory cell (Fig. 5 and [0047] describes synapse 503) of a neural memory unit (Fig. 5 and [0047] describes ADFFNN circuit) for a read operation ([0043] describes selecting columns during read), the neural memory unit comprising a primary memory cell (Fig. 5 shows programmable PCM elements which store analog/multilevel resistance values) and a plurality of secondary memory cells thermally coupled with the primary memory cell; 
biasing a first set of access lines coupled with the neural memory unit to a first voltage based at least in part on selecting the at least one memory cell ([0047] describes row line, B.sub.i, controls the programming of the PCM element); 
biasing a second set of access lines to a second voltage different from the first voltage based at least in part on selecting the at least one memory cell ([0086] and [0091] describes that controllers C.sub.i place voltages on the corresponding lines A.sub.i, and measure the current through w.sub.ji to determine the value of w.sub.ji); 
detecting one or more signals generated on a set of digit lines coupled with the neural memory unit based at least in part on biasing the first set of access lines and biasing the second set of access lines (Fig. 8 and [0084] describes input through word lines and output through digit lines. [0086] and [0091] describes controllers C.sub.i place voltages on the corresponding lines A.sub.i, and measure the current through w.sub.ji to determine the value of w.sub.ji); and
determining an analog value stored by the neural memory unit based at least in part on detecting the one or more signals generated on the set of digit lines ([0034] describes neural networks (NN) consist of a set of regularly-spaced "x" and "y" lines intersecting at synaptic nodes. A synaptic node may consist of a programmable analog or multilevel resistor. [0086], [0091] describes that controllers C.sub.i place voltages on the corresponding lines A.sub.i, and measure the current through w.sub.ji to determine the value of w.sub.ji. These values are stored in the controllers C.sub.i, which then compute the required programming signals to change the old to the new value of w.sub.ji).
Elmgreen is silent a plurality of secondary memory cells thermally coupled with the primary memory cell; 
However, Kruglick teaches a plurality of secondary memory cells thermally coupled with the primary memory cell (Fig. 3 and [0039] describes excess heat 302 emanating from an aggressor cell 108A to adjacent victim cells 108V); 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kruglick to Elmgreen such that a plurality of secondary memory cells thermally coupled with the primary memory cell in order to provide techniques for managing thermal energy within a PCM structure as taught by Kruglick ([0005]).

Regarding claim 19, Elmgreen and Kruglick together disclose all the elements of claim 18 as above and through Elmgreen further
detecting the one or more signals generated on the set of digit lines comprises: detecting a respective signal corresponding to each digit line of the set of digit lines, wherein determining the analog value is based at least in part on a sum of the respective signals (Fig. 10 and [0106]-[0107] describes combining all the weights).

Regarding claim 20, Elmgreen and Kruglick together disclose all the elements of claim 18 as above and through Elmgreen further
precharging the first set of access lines and the second set of access lines during the read operation, wherein detecting the one or more signals is based at least in part on precharging the first set of access lines and the second set of access lines ([0056] describes performing read operation).

Regarding claim 21, Elmgreen and Kruglick together disclose all the elements of claim 18 as above and through Kruglick further
a first thermal relationship between the primary memory cell and a first secondary memory cell of the neural memory unit is different than a second thermal relationship between the primary memory cell and a second secondary memory cell of the neural memory unit based at least in part on the plurality of secondary memory cells being thermally coupled with the primary memory cell (Figs. 2B, 3 and [0033], [0037] describes thermal relationship between aggressor cell  and victim cells).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kruglick to modified Elmgreen such that a first thermal relationship between the primary memory cell and a first secondary memory cell of the neural memory unit is different than a second thermal relationship between the primary memory cell and a second secondary memory cell of the neural memory unit based at least in part on the plurality of secondary memory cells being thermally coupled with the primary memory cell in order to provide techniques for managing thermal energy within a PCM structure as taught by Kruglick ([0005]).


Allowable Subject Matter
Claims 3-4, 7-8, 11-12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        9/9/2022